Citation Nr: 1341770	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2011, the Veteran provided testimony at a Travel Board hearing held in Muskogee, Oklahoma, before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is in the file.  


FINDINGS OF FACT

1.  Right ear hearing loss was noted at service separation.

2.  The evidence of record is at least in equipoise as to whether the Veteran's left ear hearing loss had its onset in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

For the reasons detailed below, the Board finds that service connection is warranted for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service Connection

The Veteran alleges that he has hearing loss since service, from firing weapons and working as a vehicle mechanic.  For the reasons explained below, the Board finds that service connection for bilateral hearing loss is warranted.

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Except as otherwise provided by law, a veteran has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As mentioned above, the Veteran contends that he has had hearing loss since service as a result of the noise exposure he received from engine and tool noise and from ammunition fire.    

The Board notes that the RO conceded the Veteran's in-service noise exposure, based on his military occupational specialty of vehicle mechanic.  He also served in an artillery unit.  Moreover, the record reflects a current diagnosis of hearing loss bilaterally.  Therefore, the remaining inquiry is whether the Veteran's current hearing loss is related to his in-service noise exposure. 

The Veteran's entrance examination of September 1959 indicates the Veteran was administered the whispered voice test on which he scored 15/15 bilaterally.  

The Veteran did not present with any complaints of hearing loss or hearing-related problems during service.  At separation, in June 1962, the Veteran was afforded an audiological examination and administered an audiometer test.  After being converted from ASA to ISO units, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
-
40
LEFT
10
5
5
-
10
	
The Veteran's claims file contains two nexus opinions regarding his hearing loss: a VA QTC examination from January 2010 and a private opinion from February 2010.  Both of them obtained the Veteran's medical history regarding his hearing loss, physically examined him and administered an audiogram.  

Both the examiner and the private audiologist diagnosed the Veteran to have bilateral hearing loss.  The VA examiner opined that the Veteran's hearing loss is less likely than not related to in-service noise exposure as a wheel vehicle mechanic because his hearing was within normal limits bilaterally upon separation from the military.  The Veteran's private audiologist opined that it is just as likely as not that at least some of the Veteran's hearing loss is the result of his exposure to hazardous noise while in the service.

The Board notes that the VA examiner's opinion rests on inaccurate factual findings because, as explained above, the Veteran did have right ear hearing loss at service separation.  Thus, the VA medical opinion is accorded minimal probative value.   On the other hand, the Veteran's claims file contains the positive private nexus opinion which attributes at least some of the Veteran's current hearing loss to the hazardous noise exposure in service.  

Since the service treatment records show the onset of right ear hearing loss in service, and there is a medical opinion supporting the claim that encompasses the left ear hearing loss, with the resolution of any reasonable doubt in favor of the Veteran, a basis upon which to establish service connection for bilateral hearing loss has been presented.  


ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


